By opinion dated December 20, 2017, this Court suspended petitioner from the practice of law for nine months, retroactive **573to the date of his interim suspension. In re Bell , 421 S.C. 520, 809 S.E.2d 54 (2017).1 Petitioner filed a petition for reinstatement pursuant to Rule 33, RLDE, Rule 413, SCACR. After referral to the Committee on Character and Fitness (the Committee), the Committee has filed a report and recommendation recommending the Court reinstate petitioner to the practice of law. We find petitioner has met the requirements of Rule 33(f), RLDE, Rule 413, SCACR. Accordingly, we grant the petition for reinstatement.
/s/ Donald W. Beatty, C.J.
/s/ John W. Kittredge, J.
/s/ Kaye G. Hearn, J.
/s/ John Cannon Few, J.
/s/ George C. James, Jr., J.

Petitioner was placed on interim suspension on November 18, 2016. In re Bell , 418 S.C. 398, 793 S.E.2d 314 (2016).